      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SERGIY GUMENYUK,                 *
    Plaintiff,                   *
                                 *
VS.                              *
                                 *
MARLOW NAVIGATION                *               CAUSE NO. 4:20:cv-00285
COMPANY, LTD, JANS HS            *
SCHIFFAHRTS GMBH and HS          *
SCHIFFAHRTS GMBH & CO KG., *
      Defendants.                *
**********************************

                                        ANSWER

       NOW INTO COURT, through undersigned counsel, comes defendant, HS

Schiffahrts GmbH & Co. KG MS "Jan" (erroneously referred to in plaintiff’s Petition as

“Jans HS Schiffahrts GMBH and HS Schiffahrts GMGH & Co KG” and hereinafter

referred to as “Schiffahrts”), and, for answer to the Petition of Sergiy Gumenyuk

(“Plaintiff”), alleges and avers on information and belief as follows:

                                       First Defense

       The Petition fails to state a claim against Schiffahrts upon which relief can be

granted.

                                     Second Defense

       In response to the numbered paragraphs of Plaintiff’s Petition, Schiffahrts alleges

and avers upon information and belief as follows:




                                             1
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 2 of 9




                                              1.

       Paragraph 1 of the Petition does not contain allegations of fact for which answer is

required, but states conclusions of law pertinent only if this matter were to be pending in

state court.

                                              2.

       Paragraph 2 of the Petition does not contain allegations of fact for which answer is

required, but states conclusions of law pertinent only if this matter were to be pending in

state court.

                                              3.

       Schiffahrts admits Plaintiff is a resident of the Ukraine. Except as admitted,

Schiffahrts denies the remaining allegations contained in Paragraph 3 of the Petition.

                                              4.

       Schiffahrts denies the truth of the allegations contained in Paragraph 4 of the

Petition for lack of knowledge or information sufficient to justify a belief in the truth

thereof.

                                              5.

       Schiffahrts admits that it is a foreign corporation. Except as admitted, Schiffahrts

denies the remaining allegations contained in Paragraph 5 of the Petition.

                                              6.

       Schiffahrts admits that it is a foreign corporation. Except as admitted, Schiffahrts

denies the remaining allegations contained in Paragraph 6 of the Petition.

                                              2
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 3 of 9




                                                7.

       Schiffahrts admits Plaintiff was chief officer on the M/V BBC AMISIA, a ship

located in Houston Ship Channel on November 16, 2016. Except as admitted, Schiffahrts

denies the remaining allegations contained in Paragraph 7 of the Petition.

                                                8.

       Schiffahrts denies the truth of the allegations contained in Paragraph 8

(misnumbered as Paragraph 7) of the Petition for lack of knowledge or information

sufficient to justify a belief in the truth thereof.

                                                9.

       Schiffahrts denies the truth of the allegations contained in Paragraph 9

(misnumbered as Paragraph 8) of the Petition for lack of knowledge or information

sufficient to justify a belief in the truth thereof.

                                                10.

       Schiffahrts denies the truth of the allegations contained in Paragraph 10

(misnumbered as Paragraph 9) of the Petition for lack of knowledge or information

sufficient to justify a belief in the truth thereof.

                                                11.

       Schiffahrts denies the truth of the allegations contained in Paragraph 11

(misnumbered as Paragraph 10) of the Petition for lack of knowledge or information

sufficient to justify a belief in the truth thereof.

                                                12.

       Schiffahrts denies the truth of the allegations contained in Paragraph 12

                                                 3
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 4 of 9




(misnumbered as Paragraph 11) of the Petition for lack of knowledge or information

sufficient to justify a belief in the truth thereof.

                                                13.

       Schiffahrts denies the truth of the allegations contained in Paragraph 13

(misnumbered as Paragraph 12) of the Petition, including all sub-parts.

                                                14.

       Schiffahrts denies the truth of the allegations contained in Paragraph 14

(misnumbered as Paragraph 13) of the Petition, including all sub-parts.

                                                15.

        Schiffahrts denies the truth of the allegations contained in Paragraph 15

(misnumbered as Paragraph 14) of the Petition.

                                                16.

       Schiffahrts denies the truth of the allegations contained in Paragraph 16

(misnumbered as Paragraph 15) of the Petition.

                                                17.

       Schiffahrts denies the truth of the allegations contained in Paragraph 17

(misnumbered as Paragraph 16) of the Petition.

                                                18.

       Schiffahrts denies the truth of the allegations contained in Paragraph 18

(misnumbered as Paragraph 17) of the Petition.




                                                 4
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 5 of 9




                                            19.

       Paragraph 19 (misnumbered as Paragraph 18) of the Petition does not contain

allegations of fact for which answer is required, but states conclusions of law. To the

extent answer is required, Schiffahrts admits the M/V AMISIA was a cargo ship

operating in the Houston Ship Channel on November 16, 2016. Except as admitted,

Schiffahrts denies the truth of the allegations contained in Paragraph 19 of the Petition.

                                            20.

       Paragraph 20 (misnumbered as Paragraph 19) of the Petition does not contain

allegations of fact for which answer is required, but states conclusions of law. Schiffahrts

denies the application of U.S. law to this claim.

                                            21.

       Schiffahrts denies the truth of the allegations contained in Paragraph 21

(misnumbered as Paragraph 20) of the Petition, as Schiffahrts denies plaintiff is a Jones

Act seaman.

                                            22.

       Schiffahrts denies the truth of the allegations contained in Paragraph 22

(misnumbered as Paragraph 21) of the Petition, including all sub-parts.

                                            23.

       Schiffahrts denies the truth of the allegations contained in Paragraph 23

(misnumbered as Paragraph 22) of the Petition.

                                            24.

       Schiffahrts denies the truth of the allegations contained in Paragraph 24

                                             5
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 6 of 9




(misnumbered as Paragraph 23) of the Petition.

                                              25.

       Schiffahrts denies the truth of the allegations contained in Paragraph 25

(misnumbered as Paragraph 24) of the Petition.

                                              26.

       Schiffahrts denies the truth of the allegations contained in Paragraph 26

(misnumbered as Paragraph 25) of the Petition.

                                              27.

       Paragraph 27 (misnumbered as Paragraph 26) of the Petition does not contain

allegations of fact for which answer is required, but states conclusions of law pertinent

only if the case were pending in state court. Schiffahrts denies plaintiff was a Jones Act

seaman.

                                              28.

       Paragraph 28 (misnumbered as Paragraph 27) of the Petition does not contain

allegations of fact for which answer is required, but states conclusions of law. If answer

is required, Schiffahrts denies that plaintiff was a Jones Act seaman.

                                       Third Defense

       Schiffahrts denies the truth of any unnumbered paragraphs of plaintiff’s Petition

and/or the prayer for relief.

                                       Fourth Defense

       Plaintiff’s claims are subject to arbitration.



                                               6
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 7 of 9




                                        Fifth Defense

       Schiffahrts assert that plaintiff’s injuries, if any, were caused by the fault and

neglect of a party for whom Schiffahrts is not responsible.

                                        Sixth Defense

       Plaintiff’s injuries, if any, were the result of a pre-existing condition and/or a

subsequent/intervening condition, all of which serves to bar or diminish plaintiff’s

recovery herein.

                                      Seventh Defense

       Schiffahrts submits that plaintiff’s injuries, if any, were the result of risks

incidental to and inherent in the duties and employment of plaintiff, plaintiff’s own

action, and/or plaintiff’s medical condition and, therefore, were assumed by him.

                                       Eighth Defense

       Schiffahrts affirmatively asserts that plaintiff has failed to mitigate his damages.

Plaintiff is placed on the full proof of the fairness and reasonableness of the steps, if any,

taken to minimize said injuries and/or damages, if any.

                                       Ninth Defense

       To the extent U.S, law applies, Plaintiff claims for punitive damages violates the

Due Process and Excessive Fines Clauses of the United States Constitution.

                                       Tenth Defense

       To the extent U.S. law applies, punitive damages are not currently available to

plaintiff for his Jones Act and/or unseaworthiness claims.



                                               7
      Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 8 of 9




                                        Eleventh Defense

          Schiffahrts asserts that plaintiff already has settled and released his claims against

them; therefore, Schiffahrts asserts accord and satisfaction as an affirmative defense.

                                         Twelfth Defense

          Plaintiff’s claims are subject to German law or a country other than the United

States.

                                       Thirteenth Defense

          Venue is improper due to a forum selection clause in Plaintiff’s Collective

Bargaining Agreement, adopted by reference in plaintiff’s employment agreement

requiring disputes to be arbitrated/resolved in Germany.

                                       Fourteenth Defense

          Forum Non Conveniens principals require this case to be transferred to Germany.

                                        Fifteenth Defense

          This Honorable Court lacks personal jurisdiction over Schiffahrts.

                                        Sixteenth Defense

          Schiffahrts asserts that if plaintiff was injured as alleged, which is denied,

plaintiff’s injuries were caused by, and/or contributed to by, and/or aggravated by

plaintiff’s own negligence, which serves to bar or mitigate plaintiff’s recovery herein.

Schiffahrts specifically pleads plaintiff’s comparative fault as a defense.

                                      Seventeenth Defense

          Plaintiff’s damages are limited to the amount set forth in the pertinent Collective

Bargaining Agreement.

                                                 8
        Case 4:20-cv-00285 Document 4 Filed on 02/18/20 in TXSD Page 9 of 9




         WHEREFORE, the premises considered, Schiffahrts prays that this, its Answer,

be deemed good and sufficient, and after due proceedings had, there be judgment in its

favor and against plaintiff, dismissing the Petition at plaintiff’s cost, and for all general

and equitable relief.



                                            Respectfully Submitted,

                                            MURPHY, ROGERS, SLOSS,
                                             GAMBEL & TOMPKINS

                                            /s/ Tarryn E. Walsh
                                            Tarryn E. Walsh (3514872)
                                            twalsh@mrsnola.com
                                            701 Poydras St., Suite 400
                                            New Orleans, LA 70139
                                            Telephone 504.523.0400
                                            Attorneys for HS Schiffahrts GmbH & Co. KG
                                            MS "Jan"



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have on February 18, 2020, served a copy of the

foregoing pleading on counsel for all parties to this proceeding, either by hand, by email,

by telefax, by using the court’s electronic filing system or by placing same in the United

States Mail, properly addressed, and first-class postage prepaid.

                                            /s/ Tarryn E. Walsh



4843-7895-4165, v. 1



                                               9
